Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 11-12, and 14-16 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20180307655 A1 to Muncy et al. does not expressly teach or render obvious the invention as recited in independent claims 1 and 16.
The prior art teaches a computer-implemented method for generating and configuring content of a car operating panel (i.e. FIG. 4, para. [0023]), said car operating panel including a touchscreen interface (i.e. para. [0021]), the method comprising: initiating a configuration mode in a configuration tool for the car operating panels which configuration mode permits the generation and configuration of content to be displayed on the car operating panel (i.e. fig. 4, para. [0036]); inputting into the configuration tool elevator configuration information including specification of a lobby floor, a number of car floors, and a floor label for each car floor (i.e. fig. 4, para. [0037, 0045]); generating in the configuration tool, with a non-transitory computer readable medium with computer executable instructions stored thereon executed by a digital processor, a car floor button screen containing a plurality of simultaneously displayed buttons, based on a selected group of parameters, including at least preferred button sizes, minimum button size, preferred button spacings, minimum button spacing, order of buttons, height and width dimensions of the car floor button screen that is to be displayed on the car operating panel, and margins of the car floor button screen, said generating of the car floor button screen comprising (i.e. fig. 3, para. [0004, 0037, 0045, 0050]): determining, based on a number of buttons to be simultaneously displayed, a number of rows and columns in which to arrange the plurality of buttons (i.e. fig. 4, para. [0043]), calculating size of the buttons based on the height and width dimensions of the car floor button screen, a default margin around the edge of the car floor button screen, the determined number of rows and columns in which (i.e. fig. 4, para. [0040, 0044]), generating a button layout in which the plurality of buttons are arranged into the determined number of rows and columns and sized to the subsequent recalculated button size (i.e. fig. 4, para. [0040, 0044, 0052]); generating in the configuration tool a car operating panel display including the car floor button screen, containing the buttons arranged in the determined number of rows and columns; and outputting the generated car operating panel display to the car operating panel touchscreen interface (i.e. fig. 4, para. [0046]). However, the prior art does not teach reducing the outer margin from the default margin size to the minimum margin size, reducing the button spacing from the preferred button spacing to the minimum button spacing, and recalculating the size of the buttons, in response to a determination that the calculated button size is less than the preferred button size, in an iterative manner incrementally increasing the button spacing and subsequently recalculating the button size after each such incremental increase, in response to a re-determination that the recalculated size of the buttons is larger than the preferred button size, until a re-determination shows the subsequent recalculated size of the buttons is substantially equal to the preferred button size.
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the method of the prior art to incorporate the features of reducing the outer margin from the default margin size to the minimum margin size, reducing the button spacing from the preferred button spacing to the minimum button spacing, and recalculating the size of the buttons, in response to a determination that the calculated button size is less than the preferred button size, in an iterative manner incrementally increasing the button spacing and subsequently recalculating the button size after each such incremental increase, in response to a re-determination that the recalculated size of the buttons is larger than the preferred button size, until a re-determination shows the subsequent recalculated size of the buttons is substantially equal to the preferred button size as recited in the context of claims 1 and 16, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173